Citation Nr: 1332463	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  08-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected actinic purpura with scarring associated with service-connected residuals of a fractured left wrist with arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2013 decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC, and a June 2007 rating decision of the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma.


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in this appeal, VA received a Motion to Withdraw Appeal from the Veteran's accredited representative with an attached written statement from the Veteran requesting to withdraw his appeal as to the issue listed on the title page.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a disability rating in excess of 30 percent for service-connected actinic purpura with scarring associated with service-connected residuals of a fractured left wrist with arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c). 

In October 2013, prior to the promulgation of a decision by the Board in this case, the Veteran, through his representative, submitted a statement indicating his desire to withdraw the appeal for entitlement to an increased rating.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal for entitlement to a disability rating in excess of 30 percent for service-connected actinic purpura with scarring associated with service-connected residuals of a fractured left wrist with arthritis is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


